internal_revenue_service number release date index number ---------------------- --------------------------------- ----------------------------- ------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number ------------------- refer reply to cc ita b03 plr-106582-07 date date ----------------------------- ------------------ ---------------------------------------- ------- --------------------------------------------- ------- ---------------------- ------- ------- ------- ----------------------------- ------------------- ------- ------- ------------------------ ty ---------------- ty ---------------- legend taxpayer date sub1 year sub year accounting firm year year year accounting firm accounting firm year year individual dear ---------------- under sec_301_9100-1 and -3 of the procedure and administration regulations for the taxpayer to make consent_dividend elections pursuant to sec_565 of the internal_revenue_code this responds to your letter of ------------------------requesting an extension of time the taxpayer is the common parent of an affiliated_group that files a federal for the taxable years ending in year year year year and year the plr-106582-07 consolidated_income_tax_return the taxpayer and its subsidiaries are accrual_method taxpayers with a fiscal_year end of date sub was a wholly owned subsidiary of the taxpayer sub merged with and into the taxpayer at the end of the taxable_year of year in a transaction that qualified as a liquidation under sec_332 sub was an operating company that owned intellectual_property consisting of patents and ‘know how’ licensed to the taxpayer and other affiliates of the taxpayer sub was a wholly owned subsidiary of the taxpayer sub liquidated in year in a transaction qualifying under sec_332 sub was incorporated as a holding_company to facilitate the acquisition of a distribution company prior to the examination by accounting firm in connection with a potential purchase of the taxpayer’s common_stock the taxpayer its related subsidiaries or accounting firms retained by the taxpayer were unaware that sub and sub were personal_holding_companies during the years at issue therefore the taxpayer the subsidiaries and the accounting firms were not aware of any need for making consent_dividend elections for those years the specific facts follow taxpayer failed to include form sec_972 and in its federal tax returns while the taxpayer’s tax department was aware of the phc rules the department had no experience with these rules and believed that they were inapplicable to publicly traded operating companies further the potential phc issue was not discovered in audit by the irs accounting firm or accounting firm in november of year during the financial review and tax due diligence of the taxpayer’s books accounting firm determined that the taxpayer may be subject_to the phc tax_accounting firm pointed out to the taxpayer that sec_542 required the taxpayer test each separate company in the consolidated_group to see if each separate company qualified as a phc the taxpayer immediately took steps to determine whether any of the group companies were subject_to phc tax by applying the tests of sec_542 applying the rules on a separate company by company basis sub and sub were identified as phcs the consent_dividend elections at the time the group’s consolidated income_tax returns were filed in year and year sub was a phc as greater than of its income was phc income however for those tax years sub had no undistributed phc income as it was in a taxable loss position in year year year and year sub qualified as a phc however due to a dividend paid in year that qualified as an excess dividend under sec_564 the dividend offset the undistributed phc income for year and year due to the two year limitation the dividend can not be used to offset the undistributed phc income for year or year as sub liquidated in year any undistributed phc income would have been distributed at that time so there was no undistributed phc income in that year the taxpayer represents that if it had known the taxpayer was not aware of the liability for phc tax or of the need to make plr-106582-07 of the phc issue the taxpayer would have agreed to the sub 1’s consent dividends for the taxable years of year and year the actual or deemed_dividend would not have impacted the taxpayer’s consolidated_income_tax_return because the income received by the taxpayer would have been eliminated under the consolidated rules of sec_1 of the income_tax regulations taxpayer’s tax department who prepared the consolidated federal_income_tax returns of the taxpayer and its subsidiaries individual the manager of the tax department acknowledges this error by a sworn affidavit the failure to make consent divided elections was due to the oversight of the ruling requested the taxpayer requests that it be granted an extension of time under sec_301 to file the election under sec_565 to declare a consent_dividend for the undistributed phc income of sub for its tax years ending date year and year the election under sec_565 will be treated as timely made with the taxpayer’s income_tax return for the taxable_year ending date year and year law and analysis sec_1_565-1 of the income_tax regulations provides that the dividends sec_565 provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid paid deduction as defined in sec_561 includes the consent_dividend for the taxable_year a consent_dividend is a hypothetical distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1_565-1 includes the extended due_date of a return filed pursuant to an extension of the time to file provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose sec_301_9100-3 of the procedure and administration regulations generally sec_301_9100-3 states that a taxpayer will be deemed to have acted plr-106582-07 deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through of the regulations provide extensions of time to make a regulatory election sec_301_9100-2 provides an automatic 6_month extension of time to make a regulatory election predicated upon the taxpayer’s timely filing of their tax_return for the relevant tax_year sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that a request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer - discovered by the service beyond the taxpayer’s control taxpayer was unaware of the necessity for the election professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer relied on a qualified_tax professional and the tax professional failed to make the election sec_301_9100-3 of the regulations provides that there is no reasonable reliance if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts deemed to have not acted reasonably and in good_faith if the taxpayer iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax sec_301_9100-3 of the regulations provides in part that a taxpayer is iii failed to make the election because after exercising due diligence the ii inadvertently failed to make the election because of intervening events i requests relief before the failure to make the regulatory election is i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the irs will not ordinarily grant relief in such a case the plr-106582-07 irs will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight in the present case taxpayer has demonstrated that it acted reasonably and in the taxpayer is not attempting to alter a return position taken for which a penalty sec_301_9100-3 of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money this section also provides that the interests of the government are prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessments under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section good_faith in that it requested relief before the failure to make the election was discovered by the irs and it reasonably relied on individual and its tax department who failed to make the election because although aware of the phc rules were unaware of the necessity to make the election has been or could have been imposed under sec_6662 further the taxpayer was not informed of the need to make the elections under sec_565 of the code and so did not make any conscious choice as to whether or not to make the elections in addition there is no indication that taxpayer is using hindsight as defined above in requesting this relief specific facts have not changed since the original deadline that made the election advantageous to the taxpayer in the present case granting the relief requested will not prejudice the interests of the government under the given criteria the disclosed circumstances indicate that the omission the taxpayer now seeks to correct originated from a mistake on the part of its tax department and not from a desire to avoid taxes and relief was requested before the failure was discovered by the service granting this application will not prejudice the interests of the government of the time to file the forms necessary to make the sec_565 consent_dividend election for the taxable years ending year and year this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making this election under sec_565 when such forms are filled accordingly the consent of the commissioner is hereby granted for an extension this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-106582-07 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane branch chief branch income_tax accounting cc
